BOND, C. J.
In this appeal from a judgment in street condemnation proceedings, all of the appellants and their friends seem to have favored us with separate briefs, similar in quantity to the pile of documents submitted to a famous jurist who decided the case without reading any of them. However, so learned was the defense made by the legal pundit of his “aleatory way of deciding law debates,” that the Rabelaisian satirist made a plea for his pardon, which it is not certain was allowed. [Rabelais, vol. 3, p. 277, Wallis Ed.] Warned by the meticulosity of present-day critics of the judiciary, as well as by the pitfall of the noted jurist, we have concluded it might not be altogether proper to put the briefs of the two parties and their collaborators in separate piles and “cast dies” for the result. We shall, therefore, eschew the ancient precedent (possibly valuable for quickness of decision in medieval times) and do what we can to extract the quintessence of the contentions from the voluminous briefs and, mayhap, in that way reach the very right of the matter presented by this appeal.
This is a proceeding begun by Kansas City, Missouri, in pursuance of its charter and an authorizing ordinance, to ascertain damages and benefits for opening, widening and establishing Sixth Street from the east line of Broadway to the west line of Grand Avenue and thence one block south to Admiral Boulevard. The machinery of the circuit court was properly set in motion and the issues were tried by a jury of six men. Before the origination of this proceeding, the people of Kansas City had voted $150,000 of bonds to cover the assessments against the city for damages to property that might be taken. Tripartite interests were represented at the trial; the owners of the land condemned seeking adequate compensation, the owners of the land benefitted seeking a just assessment of the charges and benefits, and the city, the protagonist of the improvement. After a prolonged trial and the adduction of evidence on the part of the various parties *167interested in support of their respective claims, instructions were given and refused upon requests by the respective parties and, on July 17, 1917, a verdict was rendered upon all the issues. Thereafter, on October 4, 1917, the court permitted the jury, upon additional instructions, to amend their verdict, and ordered the refiling of all motions for new trial and in arrest and subsequently overruled the same. The effect of this amended verdict simply increased the assessment against the city; it did not change the finding of the jury in other respects.
Under the verdict $614,880.50 were allowed as damages for lands and property taken, of which amount there was assessed against the city the sum of $425,550, and the remainder was assessed against owners of property in the benefit district. From this judgment F. M. James & Sons China Company, Max Morris and John I. Glover duly appealed and assigned for error: the giving and refusal of instructions; the imperfec tion of the verdict; that the award of the jury of dam' ages was inadequate and confiscatory; the exclusion of the testimony of J. C. James; that the court erred in allowing an amendment of the verdict of the jury, and that the verdict, as to appellant, was not sustained by the evidence on the trial.
Expertti0nS: Testimony. I It is insisted that the jury was erroneously restricted in the consideration of the testimony adduced, by the terms of the following instruction:
“ (G-38) The court instructs the jury that they are the exclusive judges of the facts, that in estimating the value aid damage of property, if any, they may act entirely upon their own knowledge anc^ judgment and may disregard the testimony of all or any of the witnesses. The testimony of witnesses is advisory only and the testimony of none of the witnesses is binding or conclusive upon the jury.”
*168It is urged on behalf of appellants that the foregoing instruction, in terms telling the jury that “they may act entirely upon their own knowledge and judgment and may disregard the testimony of all or any of the witnesses,” was necessarily prejudicial to them in that the jury were warranted thereunder in excluding from their view any consideration of the relevant testimony of expert witnesses introduced by appellants which tended to show that the property owned by them was damaged in a substantially larger sum than the amount awarded by the jury.
That expert testimony or opinion evidence is never conclusive upon the triers of the fact is a proposition supported by all the text-writers and is the settled law of this State. The only effect of such evidence is informatory and advisory, but it is as competent and relevant for that purpose, and to that extent, as any other evidence given by a competent witness as to a matter of fact lying within his own knowledge; and while the jury may disregard the testimony of experts, if disproven by their own experience and knowledge or otherwise, they cannot do so without -first considering and weighing it and testing its credibility by their own knowledge and experience and by comparison with all other evidence of a contrary import. It would be quite illogical to say that the jury are compelled by law to listen to expert or opinion evidence and then, at the end of the trial, without any consideration or weighing of the tesimony thus adduced, render their judgment solely in accordance with their own personal views of the matter in controversy. The fault with the instruction under review is, that it failed to state, as a condition precedent to the right of the jury to “disregard the testimony of all or any of the witnesses,” that they could only exclude such testimony from their view after due consideration and giving it that weight which it was entitled to have, according to their own “knowledge and judgment” and taken in connection with the other testimony in the case. In other words, the correct *169rule is that the jury must first consider and weigh such testimony as an integral part of all the evidence bearing on the issues on trial and as compared with theirs own knowledge on the subject from viewing the premises, and, if after thus regarding it, they are not satisfied- of its truth, then they may disregard it. This has been repeatedly decided by this court. [Kansas City v. Hill, 80 Mo. l. c. 536; Hull v. St. Louis, 138 Mo. l. c. 627; Kansas City v. Baird, 98 Mo. l. c. 218; Kansas City v. Butterfield, 89 Mo. 646; Met. St. Ry. Co. v. Walsh, 197 Mo. l. c. 421.] The above instruction was given at the request of the owners of property in the benefit district, who were interested in minimizing the amount to be found by the jury as damages for the taking of property of appellants. It was prejudicial because the record shows that appellants gave evidence tending to show a substantially larger ' amount of damages caused by the appropriation of their property than was allowed by the juiy. The instruction under review told the jury that, without any previous consideration whatever, they might discard all such evidence and render a verdict solely upon the initiative of “their own knowledge and judgment.” We conclude that the instruction misstated the law to the possible prejudice of appellants and, therefore, unless the error therein was cured, the judgment as to appellants must be reversed and the cause remanded.
It is argued, however, on the part of the city and the owners of property in the benefit district,. that the above instruction was not inconsistent with instructions G-l given for the city, and G-50 given on behalf of the owners of property in the benefit district.
In G-l the jury were told, in substance, that their verdict should be rested upon consideration of all the evidence in the case in connection with their own judgment. In G-50 they were simply told they were the judges of the credibility of witnesses and not bound by any testimony as to damages against their own judgment and conviction. The three instructions *170were given on behalf of the parties having interests hostile to appellants in this case. Those which respondent relied on as curing the error of the first are not complementary and supplementary instructions and hence curative of another which might have been wanting in some element supplied by the latter. But they are directly inconsistent with instruction G-38 given on-the same side of the case. When that is the case, the rule warranting the curing of a fault in one instruction by language contained in another, has no application whatever. In the case at bar the two latter instructions did not undertake in any way to amend, complete or supplement omissions in the first, but bluntly stated a contradictory rule for the guidance of the jury. The law is established in this State that instructions for a respondent, which are inconsistent, entitle an appellant who has saved an exception to them, to a reversal of the case if his interest would have been prejudiced had the jury followed the one rather than the other. For it can never be known, without the art of divination, not enjoyed bv appellate courts, which of the two inconsistent or contradictory instructions the jury allowed in making up their verdict. The law on this subject is thus stated:
“The rule, reading together all the instructions given in a case, warrants the supplementing of an imperfect by a perfect instruction; or, in other words, the curing of omissions in one instruction by a complete and correct statement in another one; but it does not go to the extent of holding that an instruction given for respondent which is radically wrong — that is, perverts the law or prejudges the facts — can be cured by another on behalf of the same party, which is free from the vice of the former. Such repugnant directions afford no guide to the jury, nor can it be presumed that they followed one rather than the other.” [Tawney v. United Rys., 262 Mo. l. c. 609.]
See also Linn v. Massillon Bridge Co., 78 Mo. App. l. c, 118, and cases cited; Pyburn v, Kansas City, 166 *171Mo. App. l. c. 152, and cases cited; Flynn v. Union Bridge Co., 42 Mo. App. l. c. 537, and cases cited.
The antagonism between the instruction quoted above and the other two on which respondent relies to cure the vice of the first, is this: by the first instruction (G-38) the jury were distinctly and explicitly told that in making up their verdict on the pivotal point of the value and damages to property — the sharp question in issue between the three parties to this litigation — they might base their estimate “entirely” upon their own view and might “disregard the testimony of all or any of the witnesses” — a clearer authority to the jury to evolve a verdict from the solitude of their own consciousness could not have been expressed in terms. On the other hand the two instructions given on behalf of respondents (the city and the property owners in the district) told the jury, in effect, that they could only use their own knowledge and judgment in connection %oith all the evidence in the case. (Italics ours). This is a correct statement of the law, but it was diametrically opposed to the statement contained in instruction G-38; for in that instruction the jury was pointed, as the sole source of a proper verdict, to the suggestions of their own intelligence, without any regard whatever to the testimony of all or any of the witnesses.
Our conclusion is that for the error in giving instruction G-38 in contradiction of the correct rule stated in the other two instructions for the same party, the judgment in this case must be reversed and the cause remanded.
II. As this cause must be retried, it is proper to rule on the instructions of the court on the measure of damages.
The instructions bearing on the measure of damages, complained of by appellants, seem to be in strict accord with the rulings of this court. [St. Louis v. Railroad, 266 Mo. l. c. 701-707, and cases cited; St. *172Louis Ry. v. Knapp-Stout & Company, 160 Mo. l. c. 412, and cases cited; Railroad v. Real Estate Co., 204 Mo. l. c. 575, and cases cited.]
The question received careful and discriminating consideration by Paris, J., in the case first cited above (266 Mo. 701), -which dealt seriatim with the three contentions of appellant in this case, i. e. (a) where damages -were allowable for the removal of a stock of goods from the land condemned to a new location, (b) for depreciation in value caused by such removal and reinstallment, and (c) for injury to the business of respondent on account of interruption and cessation during removal. Judge Paris held that none of these was embraced in the just compensation guaranteed in such cases by the Constitution, basing his conclusion upon the settled law of this State, the authority of standard text-writers and the adjudged cases elsewhere (with possibly one exception), concluding his review in the following terms:
“We therefore hold, in consonance with the great weight of authority everywhere, that respondent was not entitled to recover for loss of profits in its business during the removal of its stock of goods; nor for the expense of the removal of its stock of goods and personal property, as contradistinguished from fixtures, from its old location which was condemned, to a new location; nor for the depreciation in value of such personal property and stock of goods, caused by such removal and re-installation.” [St. Louis v. Railroad, 266 Mo. l. c. 707.]
Under the doctrine thus announced, the trial court did not err in its instructions bearing on the measure of damages, nor did it err in excluding the testimony of Mr. James as to the damage suffered by the cessation and interruption of his business and the removal of his stock in trade.
The other errors assigned by the learned counsel for appellant need not be discussed, since they relate *173merely to procedural matters and are not likely to arise on a retrial of tbe cause.
Eor the foregoing reasons the judgment against appellants is reversed and the cause remanded for further proceedings in conformity with this opinion. Tt is so ordered.
Walker, Faris .and Williams, JJ., concur; Wood-son, J., concurs in result; Blair and Graves, JJ., dissent.